Citation Nr: 1146514	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hypertension as secondary to low back disability and/or right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

In January 2009, the Veteran testified before a Decision Review Officer (DRO) in Indianapolis, Indiana.  A transcript of that hearing is of record.

The RO styled the issue of entitlement to service connection for hypertension as secondary to a low back disability.  Based on a RO rating decision, the DRO hearing transcript, the supplemental statement of the case, and the Veteran's statements as to the etiology of his hypertension, the Board has re-characterized the issue as entitlement to service connection for hypertension as secondary to low back disability and/or right ankle disability.  The claims file reflects that the RO considered both the right ankle and the back disability as potential etiologies of the Veteran's hypertension when adjudicating the claim.  During the pendency of the appeal, the Veteran was granted service connection for a right ankle disability; therefore, that issue is not for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary pursuant to VA's duty to assist.  In a statement, dated in July 1998, the Veteran contended that he had seven spinal blocks on July 11, 1998 and was scheduled for six more on July 22, 1998.  A March 2000 VA record reflects that the Veteran had chronic low back pain status post laminectomy.  Records from spinal blocks and back surgery are not associated with the claims file.  The claims file includes numerous VA records prior to July 1998 and after January 2000.  VA should attempt to obtain all relevant VA medical records from July 1998 through January 2000. 

If, and only if, any newly obtained evidence indicates that the Veteran may have a low back disability causally related to service, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The examiner should consider all the evidence of record, to include the lay statements that the Veteran has had back complaints since an incident in service.

The Veteran avers that he has hypertension due to low back and/or right ankle pain.  Thus, the Veteran's claim for service connection for hypertension is inextricably intertwined with his claim for entitlement to service connection for a low back disability.  In a VA Form 21-4138, dated in March 1998, the Veteran indicated that he has had hypertension since at least 1991.  VA should request the Veteran to provide information as to when and where he was first diagnosed with hypertension, and authorization for VA to obtain all pertinent medical records.  Thereafter, VA should attempt to obtain all such records.  

If, and only if, any newly obtained evidence indicates that the Veteran's hypertension may be causally related to service, or causally related to or chronically aggravated by a service-connected disability, to include a right ankle disability, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for hypertension, and from whom he has received treatment, examination, physical therapy, surgery, and medication for a low back disability.  He must be requested to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  The Veteran should provide the dates, to the best of his ability, of all back surgery and treatment and the date of diagnosis of his hypertension.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records, not already associated with the claims file, to include VA records from July 1998 to January 2000.   

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

2.  If, and only if, any newly obtained evidence indicates that the Veteran may have a low back disability causally related to service, the Veteran should be scheduled for a VA examination to determine the etiology of any such disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current low back disability causally related to his military service.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  The examiner should consider all the evidence of record, to include the lay statements that the Veteran has had back complaints since an incident in service, and the evidence of record as follows:  i) a March 1995 VA examination report which reflects that the Veteran reported that he had worked construction most of his life and that he had low back pain for two years, ii) a June 13, 1995 record which reflects that the Veteran reported that his low back pain dates back to a job injury approximately nine months earlier, iii) a June 28, 1995 record which reflects that the Veteran reported that the disability began months after he injured his shoulder in a work injury approximately one year earlier, iv) a September 1997 record which reflects that the Veteran reported low back pain since September 1994, and v) a March 1998 statement by the Veteran that indicated that he had been treated for a low back condition since 1994.  

Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  If, and only if, any newly obtained evidence indicates that the Veteran may have hypertension causally related to service, or causally related to or chronically aggravated by a service-connected disability, to include a right ankle disability, the Veteran should be scheduled for a VA examination to determine the etiology of any such hypertension disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has hypertension causally related to service, or causally related to or chronically aggravated by a service-connected disability.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

